Citation Nr: 0946797	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active military duty from 
June 8, 1977 to September 26, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action from the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied a claim for service 
connection for a psychiatric disorder.  

In August 2008, this case was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The August 2008 remand directed the AOJ to obtain all service 
personnel records; request certain private medical records; 
and afford the Veteran a VA examination.  The claims file 
reflects that the requested development has not taken place.  

The claims file reflects that the Veteran's notice of the 
August 2008 Board remand was returned as undeliverable.  In 
April 2009, the Veteran requested the remand be re-sent to 
him and provided an updated address.  There is no 
documentation in file that shows these mailings were re-sent.  
On remand, the August 2008 Board remand and this current 
remand should be sent to the Veteran at his current address.  

No service personnel records have been obtained.  The file 
shows a request printed in October 2008, but no response was 
in the file.  On remand, request the Veteran service 
personnel records.  Document any negative response.  

An original request for military records was made by the 
Veteran in January 2008.  This was a request for development.  
On remand, copies of all available military records are to be 
sent to the Veteran.  Documentation should be provided that 
reflects the records were sent to the Veteran.

The file does not show that requests were made for the 
private records mentioned in the August 2008 Board remand.  
With any necessary assistance from the Veteran, make the 
requests and document all responses.  

Although there is a record that the Veteran was scheduled for 
a VA examination in November 2009 that was canceled, the 
reference in the claims folder indicated that if the 
examination was canceled for any reason, a copy of the 
notification letter to the Veteran should be placed in the 
claims folder.  There is no notification letter in the claims 
folder.  On remand, the Veteran should be re-scheduled for an 
examination and notice should be provided to the Veteran and 
documented in the file.  

Compliance with a remand is not discretionary.  If an RO 
fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all mailings are sent to 
the Veteran's updated address and re-send 
the August 2008 Board remand.  

2. Obtain and associate with the claims 
file all available service personnel 
records.  A negative reply is requested 
and must be documented in the file.  

3. Send the Veteran a copy of his military 
records, as requested in a January 2008 
statement.  Provide documentation that 
reflects the records have been sent.  

4. With any necessary assistance from the 
Veteran, procure copies of records of the 
Veteran's psychiatric hospitalization at 
the Austin State Hospital in 1979 and at 
the medical facility in San Francisco in 
1986 (referenced in a March 1996 private 
medical record) and associate them with 
the claims file.  A negative reply is 
requested and must be documented in the 
file.  

5. Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  
*	For any psychiatric disorder found, 
the examiner should indicate whether 
there is a 50 percent probability or 
greater that clinical onset began in 
service or increased in severity 
during active service.  
*	For any psychiatric disorder found, 
the examiner should address whether 
it was manifested within the first 
post service year.  
The examiner should address the service 
and post-service medical records.  
Complete rationale should be given for all 
opinions reached.  

6.  After the above has been completed, 
re-adjudicate the claim for service 
connection for a psychiatric disorder.  If 
the decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

